       Case 2:06-cv-04679-GEKP Document 130 Filed 04/04/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA ex rel.               :
ROBERT FOX et al.,                             :         CIVIL ACTION
                 Plaintiffs,                   :
                                               :
              v.                               :
                                               :
HOME CARE HOSPICE, INC., et al.,               :         No. 06-4679
              Defendants.                      :


                                         ORDER

       AND NOW, this 3rd day of April, 2019, upon agreement of the parties to confer with the

Honorable Timothy Rice, United States Magistrate Judge, see Doc. No. 127, it is ORDERED that

this case is referred to Magistrate Judge Rice for proceedings related only to the Defendants’

Motion to Enforce Settlement Agreement (Doc. No. 129).



                                                   BY THE COURT:


                                                   /s/ Gene E.K. Pratter
                                                   GENE E.K. PRATTER
                                                   UNITED STATES DISTRICT JUDGE
